Cite as: 591 U. S. ____ (2020)            1

                  Statement of SOTOMAYOR, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 19A1055
                         _________________


     TEXAS DEMOCRATIC PARTY, ET AL. v. GREG
       ABBOTT, GOVERNOR OF TEXAS, ET AL.
             ON APPLICATION TO VACATE STAY
                        [June 26, 2020]

   The application to vacate stay presented to JUSTICE
ALITO and by him referred to the Court is denied.
   Statement of JUSTICE SOTOMAYOR respecting the denial
of application to vacate stay.
   This application raises weighty but seemingly novel ques-
tions regarding the Twenty-Sixth Amendment. I do not dis-
agree with the decision to refrain from addressing them for
the first time here, in the context of an emergency applica-
tion to vacate a stay of an injunction. But I hope that the
Court of Appeals will consider the merits of the legal issues
in this case well in advance of the November election.